The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 27 February 2022; which amends claims 16, 17, 19, 25 and 26.  Claims 16-29 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
In response to Applicant’s amendment, claims 16-24 and 26-28 stand rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In amended claim 16, the functional limitation of the such that clause (previously, “wherein” clause) continues to be presented as a mere statement of desired result, without more, which renders the claim vague and indefinite with regard to how such functionality is supported within the claim language and with regard to how it is actually accomplished.  In this regard, the claim still does not provide for how determining an information on an electricity feed and an associated feed duration based on the at least one installation parameter and the electricity load necessarily accomplishes/results in a temperature of the electric circuit remaining below a threshold.
In amended claim 19, the grammar is still unclear with regard to determined supplementary by the temperature.
In amended claim 26, reference to electric circuit (5) (line 3) remains inconsistent with the prior reference to electricity circuit (5) (parent claim 25, line 4).  Also, the electricity load sensor (3) (lines 10 and 13) remains inconsistent with the prior reference to electric load sensor (3) (line 7).
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per independent claim 25, Applicant argues that “Yamada does not describe a system for controlling an electricity feed of an electric source to an electricity circuit.  Rather, Yamada describes a power management system for a plurality of batteries that cannot be used as the system recited in claim 25” (page 6 of the instant response).  This argument is not persuasive, since the instant claim language does not patentably distinguish from the control system of Yamada.  In this regard, the “power management system” of Yamada is a system for controlling an electricity feed as instantly claimed, the electricity feed coming from a plurality of batteries (DC power supplies), which are an electric source, as instantly claimed.
Applicant’s further characterization of either the control unit (43, Fig. 19) or the DC/AC conversion device (60, Fig. 20) of Yamada, alone, as corresponding to the instantly claimed controller (13) is not persuasive.  In this regard, the instantly claimed controller (13), for controlling an electricity feed from the electric power converter (7) to an electricity circuit (5): the controller (13) comprising a data storage and a timer “reads-on” the combined operation of the whole control system of Yamada, comprising the control unit 43, data storing units 44a-44c, the clocks housed in the DC/AC power conversion devices 42a-c, and the time monitoring units housed in the DC power supplies 41a-c.  In other words, the instantly claimed controller (13) “reads-on” the combined system of Yamada, which comprises a timer, as instantly claimed.  The instant claim language does not distinguish from such a system.
Applicant further argues that “the control unit/output management unit of Yamada cannot be configured and commissioned to operate as the power converter that provides the electricity feed and to autonomously end the electricity feed in case the feed duration is expired (spanning pages 6-7 of the instant response; emphasis added by Applicant).  This argument is not persuasive, because the control system of Yamada (as a whole, as noted above) does control the operation of the DC/AC power conversion devices 42a-c, to halt electricity feed from the DC power supplies 41a-c to the load (electricity circuit (5), as instantly claimed), in response to information exchanged amongst the control system’s elements (i.e.; autonomously, as instantly claimed), as detailed in the previous Office action.
Applicant further argues that “the system of Yamada is not configured to receive an associated feed duration, but only to receive a voltage value, a storage amount and State of Charge (SOC) to the output management unit” and that “In paragraph [0132], Yamada only discloses an algorithm that determines which of the storage batteries is used” (page 7 of the instant response).  This argument is not persuasive, because Yamada teaches that the “DC power supply further includes a time monitoring unit, … and the switch is desirably switched when … the time monitoring unit … satisfies a predetermined condition” (para[0030]), and “after the inverter x is operated for a constant time … An instruction to stop the operation is sent to the inverter x” (para[0131]), such time monitoring unit being part of the control system, as a whole, as noted above.
Applicant’s further remark, that the “controller’s configuration in Claim 25 particularly acts as an internal fail-safe mechanism, that in case of a break-down of communication between components (such as sensors, or computers) still maintains a safe operation, as any electricity feed is autonomously terminated by the controller in case the feed duration is not updated” (page 7 of the instant response), is not persuasive, because it is not supported by the instant claim language.  There are no claimed provisions of any environment which clearly defines internal vs. external components, for communication between components (nor for any break-down of such), nor for a feed duration being updated/not updated.  In this regard, Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As per independent claim 16, Applicant relies on the arguments presented above, which were found not to be persuasive.  However, claim 16 was rejected as being unpatentable over Yamada et al. in view of Langeslag et al.  In this regard, Applicant has not addressed this combination of references.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above, which were found not to be persuasive.
Examiner notes that Applicant has not traversed Examiner’s assertion of Official Notice, as presented in the previous Office action and repeated below.  Hence, the common knowledge or well-known in the art statements are taken to be admitted prior art.  See MPEP §2144.03(C).
Hence, claims 25, 26, 28 and 29 stand rejected under 35 U.S.C. §102(a)(1), as being anticipated by Yamada et al. (EP 1986306).
As per claim 25, Yamada et al. teaches the instantly claimed system for controlling an electricity feed of an electric source (abstract; Figs. 19-20) comprising: an electric power converter (7) (Figs 19-20, elements 42a-c and 60a-c, respectively); a controller (13) (Figs 19-20, units 43 and 67, respectively), for controlling an electricity feed from the electric power converter (7) to an electricity circuit (5) (Figs 19-20, loads 45 and 64, respectively, and/or power systems 47 and 66, respectively); the controller (13) comprising a data storage (Fig. 20, storage unit 68) and a timer (para[0030, 0055], time monitoring unit/clock); wherein the controller (13) is configured to repeatedly receive an information on an electricity feed and an associated feed duration and store the information on the data storage (para[0110]); wherein the controller (13) is further configured to commission the electric power converter (7) to provide the electricity feed and to autonomously end the electricity feed in case the feed duration is expired, particularly independently of a stop-signal provider not comprised by the controller (para[0030, 0055, 0063, 0091-0095, 0132], after the inverter x is operated for a constant time, … An instruction to stop the operation is sent to the inverter x).
As per claim 26, Yamada et al. teaches that the instantly claimed system (1) further comprises: an electric circuit (5) secured with a fuse (11); an electricity source (6) connected to the electric power converter (7), wherein the electric power converter (7) is connected to a load side of the electric circuit (5) that is secured by the fuse (11) (Fig 24, fuse 75; wherein use of fuses is ubiquitous in power distribution); an electric load sensor (3) arranged for recording data on an electricity load of the electric circuit (5) (Fig 1, current sensor 14); a computer (2) (Figs 19-20, units 43 and 67, respectively), wherein the computer (2) is connected to the electricity load sensor (3) and the controller (13) of the electric power converter (7), wherein the computer (2) is configured to: (i) determine an electricity load on the electric circuit (5) from the recorded data provided by the electricity load sensor (3); (ii) determine the information on the electricity feed and the feed duration from the determined electricity load; (Page 5 of 7Attorney Ref. No. 95083/335.2Submitted via EFS on March 26, 2020iii) provide the information on the electricity feed and the associated feed duration to the controller (13) (para[0030, 0055, 0063, 0091-0095, 0132-0134], after the inverter x is operated for a constant time, … An instruction to stop the operation is sent to the inverter x).
As per claim 28, Yamada et al. teaches that the instantly claimed electricity load sensor (3) is arranged at or in a mains connection meter (4), wherein the electricity load sensor (3) either provides a power reading of the mains connection meter (4), or wherein the electricity load sensor (3) provides a signal to the computer (2) each time a predefined amount of electricity has been provided to the load side of the electric circuit (5) (Fig 1; para[0032-0034], sensors).
As per claim 29, Yamada et al. teaches that the instantly claimed system (1) comprises a temperature sensor (10) arranged and configured for measuring the surrounding temperature of the electric circuit (5), wherein the temperature sensor (10) is connected to the computer (2) (para[0042, 0054, 0067]).
Claim 27 stands rejected under 35 U.S.C. §103, as being unpatentable over Yamada et al. (EP 1986306), as applied to claims 25 and 26 above, further in view of the following.
As per claim 27, although Yamada et al. teaches Applicant’s invention substantially as instantly claimed, Yamada et al. does not teach that the instantly claimed electricity load sensor (3) is a current clamp.  In this case, Examiner takes Official Notice of the well-known use of current clamps as electricity load sensors.  See for example, Hyden et al. (US 2018/0312124; para[0021]), Yun et al. (US 2018/0136685; para[0015]) and DeSalle et al. (US 2017/0148280; para[0063]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an element as the sensor in the system of Yamada et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 16-24 stand rejected under 35 U.S.C. §103, as being unpatentable over Yamada et al. (EP 1986306), similarly as applied to claims 25-29 above, and further in view of Langeslag et al. (US 2017/0366092).
As per claim 16, Yamada et al. teaches the instantly claimed method for controlling an electricity feed from a load side of an electric circuit (5) to an electricity grid (12) (abstract; Figs. 19-20), comprising the steps of: determining at least one installation parameter of the electric circuit (5) (para[0039, 0072], settings); determining repeatedly an electricity load on the load side of the electric circuit (5) (Fig 1; para[0032-0034], sensors), wherein each time the electricity load is determined, the following steps are executed: (i) determining an information on an electricity feed and an associated feed duration based on the at least one installation parameter and the electricity load (para[0030, 0055, 0063, 0091-0095, 0132]), … (ii) providing the information on the electricity feed with the associated feed duration to a controller (13) of an electric power converter (7) (Figs 19-20, units 43 and 67, respectively); (iii) the controller (13) commissioning the electric power converter (7) to provide the electricity feed, until one of the following conditions are met: the information on the electricity feed and the associated feed duration are provided anew or the associated feed duration expires (para[0030, 0055, 0063, 0091-0095, 0132-0134], after the inverter x is operated for a constant time, … An instruction to stop the operation is sent to the inverter x).
However, although Yamada et al. does teach that taking temperature of a system into account was known in the art (para[0042, 0054, 0067]), Yamada et al. does not teach the instantly claimed such that a temperature of the electric circuit (5) remains below a predefined maximum temperature during the feed duration.  In this regard, Langeslag et al. teaches that it was known in the art to limit the power provided by an electricity feed/power converter in response to a temperature of the load (abstract; para[0038, 0048, 0053, 0057], load over-temperature).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such a consideration in the system of Yamada et al., since Langeslag et al. teaches enhanced safety by utilizing such fault detection to prevent damage to the load (para[0027, 0038]).  Similarly applies to claim 19.
As per claim 17, Yamada et al. further teaches that the instantly claimed at least one installation parameter is a nominal current of a fuse (11) protecting the electric circuit (5); a maximum contact load; a maximum wire load; a type of wall of a facility comprising the electric circuit (5); a kind of fuse; and/or a number of fuses for the electric circuit (5) (para[0039, 0072, 0115-0116], voltage range setting).
As per claim 18, Yamada et al. further teaches the instantly claimed in case the feed duration has expired, the electricity feed is reduced to a minimum electricity feed (para[0162], minimize output).
As per claim 20, Langeslag et al. further teaches that the instantly claimed temperature is an electric circuit temperature (para[0027, 0038]).
As per claim 23, Yamada et al. further teaches that the instantly claimed electricity load is determined for elapsed time intervals, wherein within each elapsed time interval, a predefined amount of electricity has been supplied to the load side of the electric circuit (5), wherein at the end of each time interval the electricity load is determined (para[0030, 0055, 0063, 0091-0095, 0132]).
As per claim 24, Yamada et al. further teaches that the instantly claimed electricity load is determined for elapsed time intervals, wherein the time intervals are spaced regularly and the electricity load is determined at the end of each time interval, particularly wherein the electricity load is determined from a mains connection meter (4) reading or from a mains connection measurement with a current clamp (3) (para[0030, 0055, 0063, 0091-0095, 0132]).
Claim 21 stands rejected under 35 U.S.C. §103, as being unpatentable over Yamada et al. (EP 1986306) in view of Langeslag et al. (US 2017/0366092), as applied to claims 16, 19 and 20 above, further in view of Nakamura et al. (US 2015/0029631).
 As per claim 21, although the combination of Yamada et al. and Langeslag et al. teaches Applicant’s invention substantially as instantly claimed, neither Yamada et al. nor Langeslag et al. teaches that the instantly claimed electric circuit temperature is estimated recursively from a surrounding temperature of the electric circuit, the electricity load on the load side of the electric circuit (5), a currently fed electricity feed and the at least one installation parameter.  In this regard, Nakamura et al. teaches that it was known in the art to estimate load temperature based upon other detected conditions, and to base disconnection decisions upon such estimates (para[0003, 0008], claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an estimate in the combined system of Yamada et al. and Langeslag et al., since such would remove a requirement for having a temperature sensor situated within the system, thereby saving costs.
Claim 22 stands rejected under 35 U.S.C. §103, as being unpatentable over Yamada et al. (EP 1986306) in view of Langeslag et al. (US 2017/0366092), as applied to claim 16 above, further in view of Campeanu et al. (US 2016/0216298).
As per claim 22, although the combination of Yamada et al. and Langeslag et al. teaches Applicant’s invention substantially as instantly claimed, neither Yamada et al. nor Langeslag et al. teaches that the instantly claimed electricity load is estimated as an electric current load or an electric power load, wherein the electric current load is particularly determined from the electric power load, particularly from an effective power load, particularly assuming a phase angle between the electric current and the electric voltage such that the modulus of the cosine of the phase angle is not less than a predefined phase shift value. In this regard, Campeanu et al. teaches that it was known in the art to use such a formula for estimating load (para[0042, 0088]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an estimate in the combined system of Yamada et al. and Langeslag et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/11/22